Name: Commission Regulation (EEC) No 3125/91 of 25 October 1991 amending the indicative ceilings fixed by Regulation (EEC) No 4026/89 in the framework of the supplementary trade mechanism for the trade with Spain in the beef and veal sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 296/30 Official Journal of the European Communities 26 . 10. 91 COMMISSION REGULATION (EEC) No 3125/91 of 25 October 1991 amending the indicative ceilings fixed by Regulation (EEC) No 4026/89 in the framework of the supplementary trade mechanism for the trade with Spain in the beef and veal sector Whereas the indicative ceiling fixed for 1991 for fresh or chilled beef and veal should also be raised to ensure supplies to the Spanish market ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Articles 83 and 85 (3) thereof, Whereas Commission Regulation (EEC) No 4026/89 ('), as last amended by Regulation (EEC) No 840/91 (2), fixes the indicative ceilings for imports into Spain of live animals of the bovine species and of fresh or chilled beef or veal from the Community as constituted on 31 December 1985 for the fourth quarter of 1991 at 30 000 head and 6 000 tonnes respectively ; Whereas Commission Regulation (EEC) No 2932/91 (3) provisionally suspends the issuing of STM licences for live animals of the bovine species as an interim protective measure ; whereas in view of the foreseeable trend on the Spanish market and as a definitive measure under Article 85 (3) of the Act of Accession the indicative ceiling fixed for the fourth quarter of 1991 should be raised ; HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 4026/89 is hereby replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 October 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 382, 30. 12. 1989, p. 62. 0 OJ No L 85, 5. 4 . 1991 , p . 23 . (3) OJ No L 278, 5 . 10 . 1991 , p. 18 . 26. 10 . 91 Official Journal of the European Communities No L 296/31 ANNEX Group CN code Description Indicative ceiling 1991 1 0102 90 Live animals of the bovine species other than pure-bred breeding animals and animals for bullfights (head) 145 000 head of which 1st quarter : 42 000 2nd quarter : 24 000 3rd quarter : 24 000 4th quarter : 55 000 2 3 0201 10 0201 20 0201 30  Meat of animals of the bovine species, fresh or chilled, bone in  Meat of animals of the bovine species, fresh or chilled, boneless (tonnes equivalent carcase weight) 27 000 tonnes of which 1st quarter : 6 000 2nd quarter : 6 000 3rd quarter : 6 000 4th quarter : 9 000